Citation Nr: 0700815	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to service connection for left foot plantar 
fasciitis.

3. Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to July 1982 and served as a member of the U.S. 
Army Reserves on active duty from February 1991 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. The veteran had a hearing before 
the Board in September 2006 and the transcript is of record.

The record shows that an April 2006 rating decision denied 
reopening the claim for service connection for post traumatic 
stress disorder.  The veteran did file a notice of 
disagreement, and a statement of the case was sent to him on 
the issue on August 17, 2006.  As of this date, there is no 
record of a substantive appeal being filed, so the Board does 
not have jurisdiction over this issue at this time.  The 
veteran has until April 20, 2007, to file an appeal if he 
wishes to do so.  The Board notes that in connection with the 
PTSD claim, the RO developed extensive medical evidence 
concerning the veteran's psychiatric treatment.  Although 
this evidence was received after the September 2004 statement 
of the case, it is not pertinent or relevant to the issues on 
appeal, so the RO was not required to issue a supplemental 
statement of the case.

Moreover, in April 2003, the RO denied, among other things, 
entitlement to non-service-connected pension benefits based 
on lack of qualifying service.  In September 2006, the 
veteran filed a motion that this decision was clearly and 
unmistakably erroneous.  From other submissions dated in 
September 2006, the veteran referenced pending claims for 
service connection for hearing loss, tinnitus, and a back 
condition.  These issues are REFERRED to the RO for initial 
consideration.

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's bilateral pes planus has not been 
objectively shown to have originated during active service, 
but rather pre-existed his military service.

2. The veteran's pre-existing bilateral pes planus was 
aggravated by his military service.  

3. The veteran's left foot plantar fasciitis originated 
during active service.


CONCLUSIONS OF LAW

1. Service connection for aggravation of the veteran's 
bilateral pes planus has been established. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, and 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 and 3.306 (2006).

2. Service connection for the veteran's left foot plantar 
fasciitis has been established. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, and 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, as is the case here, in 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran alleges that his bilateral foot conditions, to 
include pes planus and left foot plantar fasciitis, 
originated from his military service due to excessive 
standing, marching, and running.
 
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran first enlisted in the military in June 1978 until 
July 1982. During that period of service, no medical records, 
including the enlistment and separation examinations note any 
foot abnormality. His May 1982 exit examination does note 
complaints of numbness in the feet, but no diagnosis was 
rendered. 

Thereafter, the veteran enlisted in the Army Reserves. His 
September 1985 enlistment examination notes the veteran's 
bilateral bilateral pes planus, classified at that time as 
mild and asymptomatic. The veteran was called for active duty 
in the Reserves from February 1991 to July 1991. During that 
period of active duty, medical records reflect the veteran 
was seen for left foot pain, specifically in the arch of the 
left foot, in June 1991. At that time, he was diagnosed with 
left foot plantar fasciitis, secondary to his bilateral pes 
planus and was put on a 30 day medical profile excusing him 
from any running, walking, prolonged standing or marching. 
His June 1991 separation examination confirms the diagnoses 
of bilateral pes planus and left foot plantar fasciitis.

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 
(West 2002). The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected. See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

The first question that must be addressed is whether the 
veteran's bilateral pes planus pre-existed service. The Board 
concludes it did. Although not detected during his military 
service from June 1978 to July 1982, bilateral pes planus was 
detected three years later upon the veteran's enlistment in 
the Army Reserves. The fact that the condition was 
asymptomatic at the time is irrelevant because what is of 
consequence is whether the condition was incurred in service. 
Given the medical records, it is clear the veteran entered 
the Army Reserves with asymptomatic bilateral pes planus.

The fact that the veteran's bilateral foot condition was not 
incurred during active duty is not detrimental to the 
veteran's claim. Rather, a pre-existing injury or disease may 
be service connected on the basis that it was aggravated by 
active service. A pre-existing condition will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to a 
natural progress of the disease. 38 C.F.R. § 3.306(a). 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. 1153; 38 C.F.R. 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened. See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Also, as noted in a decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit), Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a 
claim for service connection for that disorder, 
but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that 
case section 1153 applies and the burden falls on 
the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Therefore, in this case, since the veteran's bilateral pes 
planus was detected on his induction examination, the crucial 
inquiry is whether his pre-existing condition was aggravated 
by any remote incident of service. The Board concludes it 
was.

Although the veteran's pes planus was not symptomatic and did 
not interfere with his physical abilities upon entry to the 
Reserves in 1985 (as shown by the physical profile assigned), 
after a few months of active duty in 1991, the condition was 
"marked" upon physical examination and so symptomatic that 
a limited physical profile was imposed.  This is sufficient 
to raise the presumption of aggravation.  To rebut this 
presumption, it must be shown that the increase in disability 
was due to the natural progress of the condition.  There is 
no such showing in this case. In fact, the VA examiner stated 
in 2004 that this condition was likely secondary to service.

In regard to the veteran's left foot plantar fasciitis, 
however, the veteran is entitled to the presumption of 
soundness since that condition was not shown upon entry into 
the service, to include entry into the Army Reserves.  At 
this juncture, the Board notes that when the RO denied the 
claim, it indicated that plantar fasciitis was shown on a 
January 21, 1991, physical examination, thereby pre-existing 
entry onto active duty in February 1991.  In fact, that 
physical examination reporte is dated June 21, 1991, clearly 
within the period of active duty.  The crucial inquiry as to 
this claim, then, is whether his current left foot plantar 
fasciitis can be linked to any remote incident of service. 
The Board concludes it can.

After service, the veteran's medical records show very little 
treatment for his feet conditions. VA outpatient treatment 
records reflect that the veteran underwent surgery in June 
2004 on his left foot to remove a soft tissue mass in the 
medial arch.

The veteran underwent a VA podiatry examination in May 2004 
to ascertain the veteran's current feet conditions and their 
likely etiology. The examiner diagnosed the veteran with 
bilateral pes planus and left plantar fasciitis opining both 
diagnoses to be "likely secondary to service." The 
diagnoses were confirmed by x-ray. 

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
service medical records. No medical evidence is contrary to 
the examiner's opinion and his opinion is in accord with the 
service medical records. That is, the service medical records 
show treatment in-service treatment for left foot plantar 
fasciitis, described as "secondary" to his bilateral pes 
planus.
 
There is a lack of medical records indicative of foot 
treatment until over a decade after service. The veteran 
testified, however, that his feet caused him pain since 
separation from the Army Reserves and he dealt with it using 
shoe inserts and working at a sedentary job. Lay evidence 
concerning continuity of symptoms after service is credible 
and ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006). The provisions concerning 
continuity of symptomatology, however, do not relieve the 
requirement that there be medical evidence of a nexus to 
service. See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this case, however, there is medical evidence 
linking both of the veteran's feet conditions to service.

In summary, in light of the in-service diagnosis of plantar 
fasciitis diagnosed as secondary to his pre-existing 
bilateral pes planus and the subsequent May 2004 VA 
examiner's opinion, the Board finds the preponderance of the 
evidence supports a finding of in-service aggravation of the 
veteran's bilateral pes planus and in-service occurrence of 
the veteran's left foot plantar fasciitis. The Board 
concludes that service connection is warranted for his left 
foot plantar fasciitis and the aggravation of his bilateral 
pes planus. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since the claims are being granted, any deficiencies 
in notice were not prejudicial to the veteran. 


ORDER

Entitlement to service connection for the aggravation of 
bilateral pes planus is granted, subject to the laws and 
regulations controlling the award of monetary benefits.

Entitlement to service connection for left foot plantar 
fasciitis is granted, subject to the laws and regulations 
controlling the award of monetary benefits.


REMAND

The veteran filed a claim in August 2002 alleging that his 
heart condition, namely coronary artery disease, initiated in 
service. After the claim was certified to the Board, the 
veteran submitted a decision from the Social Security 
Administration (SSA) indicating that the veteran was awarded 
Supplemental Security Income (SSI), in part, due to his heart 
condition. Although the veteran submitted a waiver of RO 
consideration of this new evidence, the U.S. Court of Appeals 
for Veterans Claims has held that, where VA has notice that 
the veteran may be receiving disability benefits from the 
Social Security Administration (SSA), and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). 
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other Government agencies. See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002). Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records.

The veteran claims he first started having chest pains while 
in the military, which later developed into a serious heart 
condition, namely coronary artery disease. The service 
medical records show complaints of chest pain for two months 
in 1978. At that time, all diagnostic tests were within 
normal limits. Currently, the veteran has been diagnosed with 
coronary artery disease and recently underwent open heart 
surgery.  The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his in-service 
treatment. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
Therefore, a VA examination is indicated.

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records from September 2006 to 
the present. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim and award of SSI 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2. Obtain the veteran's medical records for 
treatment of his heart condition(s) from 
the VA Medical Center in Bay Pines, Florida 
from September 2006 to the present. All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3. After obtaining the above records, to 
the extent available, schedule the veteran 
for a cardiovascular examination for the 
claimed condition of coronary artery 
disease to determine the extent and likely 
etiology of any heart condition(s) found, 
specifically addressing whether the 
veteran's condition is due to any incident 
of service. See 1978 and 1982 treatment 
for chest pains, including EKGs.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


